 Case 3:19-cv-00813-REP Document 40 Filed 05/15/20 Page 1 of 3 PageID# 1817



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


                                                   )
CHMURA ECONOMICS &                                 )       Case No. 3:19-cv-00813
ANALYTICS, LLC,                                    )       Judge Robert E. Payne
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )
                                                   )
RICHARD LOMBARDO,                                  )
                                                   )
                      Defendant.                   )



     MOTION OF DEFENDANT RICHARD LOMBARDO FOR SUMMARY JUDGMENT
                       PURSUANT TO FED.R.CIV.P. 56

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 56,

Defendant Richard Lombardo (“Lombardo”) moves the Court for an Order granting partial

summary judgment in his favor and against Plaintiff Chmura Economic & Analytics, LLC

(“Chmura”) as follows:

        1. On Counts I (Breach of Contract), II (Declaratory Judgment), III (Violation of the

           Defend Trade Secrets Act), and IV (Conversion) of the First Amended Complaint;

        2. On the Sixth Claim for Relief (Declaratory Judgment – Invalidity & Unenforceability

           of the Agreement) of Defendant Richard A. Lombardo’s Counterclaim Against

           Plaintiff Chmura Economics & Analytics, LLC (the “Counterclaim”); and

        3. On the First Claim for Relief (Violation of the FLSA), Fourth Claim for Relief

           (Violation of the Ohio Prompt Pay Act), Fifth Claim for Relief (Violation of the Ohio

           Minimum Fair Wage Standards Act) of the Counterclaim as to liability.
 Case 3:19-cv-00813-REP Document 40 Filed 05/15/20 Page 2 of 3 PageID# 1818



       After the Court sustains this Motion, remaining issues left for adjudication will be the

Second Claim for Relief (Retaliation under the FLSA), Third Claim for Relief (Breach of

Contract), and the amount of damages that Chmura is required to pay to Lombardo.

       Lombardo is filing the attached memorandum in support of this Motion.

                                           Respectfully submitted,



                                           /s/ Thomas J. Powell
                                           Thomas J. Powell, Esq., VSB #27604
                                           3603-D Chain Bridge Road
                                           Fairfax, VA 22030-3244
                                           Tel: (703) 293-9050 | Fax: (703) 293-9075
                                           Email: tom@tjplaw.com

                                           Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                           Koehler Fitzgerald LLC
                                           1111 Superior Avenue East, Suite 2500
                                           Cleveland, OH 44114
                                           Tel: (219) 539-9376 | Fax: (216) 916-4369
                                           Email: ccooper@koehler.law

                                           Attorneys for Defendant Richard Lombardo
 Case 3:19-cv-00813-REP Document 40 Filed 05/15/20 Page 3 of 3 PageID# 1819



                              CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Motion for Summary Judgment has

been served on this 15th day of May, 2020, via the Court’s electronic filing system upon the

following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                  /s/ Thomas J. Powell
                                                  Counsel for Richard Lombardo
